Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I and II and among species of predetermined volume, fluid medium used to refill the bioreactor, refilling rate, predetermined volume and cell product, as set forth in the Office action mailed on 02/07/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/07/2019 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Lisa Wilson on 12/28/2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) A method of harvesting a cell product from a fed batch culture using an alternating tangential flow (ATF) filter, the method comprising: 
producing a cell product in a fed batch culture until the cell product reaches a harvest concentration in the culture medium; 
harvesting the cell product by passing the culture medium through an ATF filter such that the cell product passes into a permeate channel of the ATF filter; 
wherein if the viable cell density is above a first value, the ATF filter is operated in diafiltration mode at a flux of 5-30 liters/meter2/hour (LMH) 
wherein, if the viable cell density is below the first value, the ATF filter is operated at a flux of 10-30 LMH in concentration mode until the viable cell  than the starting volume and thereafter operating in diafiltration mode until at least 90% of the cell product is in the permeate[[;]].


Claim 31. (Currently Amended) A system comprising: 
a bioreactor comprising an inlet and an outlet; 
a source of fluid medium containing no cell product connected to the bioreactor inlet; 
an alternating tangential flow (ATF) device connected to the bioreactor outlet; 
a pump connected to an outlet of the ATF device and configured to remove fluid from the ATF device; 
and a controller arranged and programmed to perform the method of claim 1 [[:]] 




Claim 42. (Currently Amended) The method of claim 40, wherein diafiltration uses cell culture medium 


Allowable Subject Matter
Claims 1, 10-11, 19-20, 30-31, 33-34, 37-45 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments recited at page 6 last paragraph to page 7 third paragraph are found persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 10-11, 19-20, 30-31, 33-34, 37-45 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner




/LAURA SCHUBERG/Primary Examiner, Art Unit 1632